Order modified in accordance with memorandum filed with the clerk, and as so modified affirmed, with ten dollars costs and disbursements, payable out of the estate. Held, that decedent, notwithstanding the fact that appellant had obtained a judicial decree of separation from him some years before his death and that he had not since such decree contributed to her support, died “having a family "and “ leaving a widow’’ within the meaning of section 2713 of the Code of Civil Procedure. All concurred.